Case 1:15-cv-06495-MKB Document 26 Filed 07/26/21 Page 1 of 12 PageID #: 1438




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------
JERMAINE WILSON,

                                    Petitioner,                   MEMORANDUM & ORDER
                                                                  15-CV-6495 (MKB)
                           v.

MICHAEL CAPRA, Superintendent of Sing Sing
Correctional Facility,

                                    Respondent.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

        Petitioner Jermaine Wilson, proceeding pro se and currently incarcerated at Sing Sing

Correctional Facility in Ossining, New York, brought the above-captioned petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254 on November 2, 2015, alleging that he is being held

in state custody in violation of his federal constitutional rights. (Pet., Docket Entry No. 1.)

Petitioner was convicted following a jury trial in the Supreme Court of New York, Kings County,

(the “Trial Court”) for one count of murder in the second degree. (Id. at 1.) The Trial Court

sentenced Petitioner to a prison term of twenty-five years to life, (id.), and the New York

Supreme Court, Appellate Division, (the “Appellate Division”), affirmed the conviction, People

v. Wilson, 981 N.Y.S.2d 812 (App. Div. 2014). The New York Court of Appeals denied leave to

appeal. People v. Wilson, 24 N.Y.3d 966 (2014). In support of his petition, Petitioner raised five

claims: (1) insufficiency of the evidence in light of the credibility issues of the primary

eyewitnesses; (2) Confrontation Clause violation in relation to the admission of out-of-court

statements of two nontestifying eyewitnesses; (3) improper admission of testimony and jury

instructions concerning efforts to locate missing witnesses for trial; (4) improper jury instruction
Case 1:15-cv-06495-MKB Document 26 Filed 07/26/21 Page 2 of 12 PageID #: 1439




concerning the credibility of an eyewitness; and (5) failure to instruct the jury that jurors could

draw no adverse inference from Petitioner’s decision not to testify. (Pet. 1, 4–12.) On October

12, 2020, the Court denied the petition on all five claims and granted a certificate of appealability

as to the first four. (Mem. and Order dated Oct. 12, 2020 (“October 2020 Decision”), Docket

Entry No. 18.) On December 10, 2020, Petitioner filed a motion to vacate his conviction and, in

effect, seeks reconsideration of the October 2020 Decision, pursuant to Rule 60(b)(1) of the

Federal Rules of Civil Procedure.1 (Pet’r’s Mot. to Recons. (“Pet’r’s Mot.”), Docket Entry No.

21; Pet’r’s Aff. in Supp. of Mot. (“Pet’r’s Mem.”), Docket Entry No. 22.)

        For the reasons set forth below, the Court denies Petitioner’s motion.

   I.   Background

        The Court assumes familiarity with the facts as detailed in the October 2020 Decision and

provides only a summary of the pertinent facts. (See October 2020 Decision 2–30.)

            a.   Trial Court

        A grand jury indicted Petitioner on one count of murder in the second degree and

criminal possession of a weapon in the second and third degrees. (V.D. 192.)2 Prosecutors tried



        1
            On December 14, 2020, Plaintiff appealed the October 2020 Decision to the Second
Circuit, and on April 29, 2021, the Second Circuit stayed the appeal pending resolution of the
instant Rule 60(b) motion. (Initial Notice of Stay of Appeal, Docket Entry No. 25.) “While it is
true that the filing of a notice of appeal typically ‘divests the district court of its control over
those aspects of the case involved in the appeal,’ a notice of appeal does not divest a district
court of jurisdiction to decide a timely-filed motion pursuant to [Rule] 60.” Leeber Realty LLC
v. Trustco Bank, 798 F. App’x 682, 687 (2d Cir. 2019) (quoting Griggs v. Provident Consumer
Disc. Co., 459 U.S. 56, 58 (1982)).
        2
          “H.” refers to the transcript of a March 15–16, 2010 pretrial hearing in state court in
Petitioner’s case. (Trial Tr. I, annexed to Resp. to Order to Show Cause as Ex. 1, Docket Entry
No. 5-1.) “V.D.” refers to the transcript of the March 16–17, 2010 voir dire in state court for
Petitioner’s trial. (Trial Tr. I & II, annexed to Resp. to Order to Show Cause as Ex. 2, Docket
Entry Nos. 5-1–2.) “T.” refers to the transcript of Petitioner’s jury trial beginning March 17,



                                                  2
Case 1:15-cv-06495-MKB Document 26 Filed 07/26/21 Page 3 of 12 PageID #: 1440




Petitioner before a jury beginning on March 17, 2010, and ending with the jury’s verdict on

March 30, 2010. (T.)

       During the trial, defense counsel requested that the jury instructions include a charge that

the jury draw no inference from the fact that Petitioner did not testify in the case. (T. 469.)

Prosecutors did not object. (Id.) The Trial Court did not explicitly grant or deny the request for

a no-inference charge:

               THE [TRIAL] COURT:              Let’s — what are your request [sic] to
                                               charge in this case, [defense counsel]?
               [DEFENSE COUNSEL]:              I know the [c]ourt’s normal charge, so
                                               obviously I won’t object to what you
                                               usually — well, I haven’t been before
                                               you in a while. The charge is the
                                               same? I’m sure it is. We haven’t
                                               made a determination whether
                                               [Petitioner] would testify or not, but I
                                               don’t think he will. So if — I would
                                               request —
               THE [TRIAL] COURT:              If he didn’t testify you would request
                                               a no inference charge.
               [DEFENSE COUNSEL]:              Yes. And I know you were going to
                                               give it anyway, but, yes.
               THE [TRIAL] COURT:              What else?

(Id.) The Trial Court intended but inadvertently neglected to include a no-inference charge when

the Trial Court instructed the jury. (Id. at 565–91; Def.-Appellant Br. (“Pet’r’s App. Div. Br.”)

annexed to Resp. to Order to Show Cause as Ex. C, at 73, Docket Entry No. 5-5.) Although

defense counsel objected to other parts of the jury instructions, defense counsel did not object to

the Trial Court’s failure to include a no-inference charge. (T. 593–94.)




2010 and ending with the jury’s verdict on March 30, 2010. (Trial Tr. II, III & IV, annexed to
Resp. to Order to Show Cause as Exs. 2–4, Docket Entry Nos. 5-2–4.) “S.” refers to the
transcript of the sentencing hearing held on April 16, 2010. (Trial Tr. IV 159–71, annexed to
Resp. to Order to Show Cause as Ex. 4, Docket Entry No. 5-4.) The Court refers to the original
page numbers in the trial transcript and other state court hearings.

                                                  3
Case 1:15-cv-06495-MKB Document 26 Filed 07/26/21 Page 4 of 12 PageID #: 1441




       On March 30, 2010, the jury unanimously found Petitioner guilty of murder in the second

degree, (id. at 610, 623–25), and on April 16, 2010, the Trial Court sentenced Petitioner to the

maximum sentence allowable under state law, twenty-five years to life in prison, (S. 1, 9).

          d.   Appellate Division

       Petitioner appealed his conviction to the Appellate Division arguing (1) insufficiency of

the evidence in light of the credibility issues of the primary eyewitnesses; (2) Confrontation

Clause violation in relation to the admission of out-of-court statements of two nontestifying

eyewitnesses; (3) improper admission of testimony and jury instructions concerning efforts to

locate missing witnesses for trial; (4) improper jury instruction concerning the credibility of an

eyewitness; and (5) failure to instruct the jury that jurors could draw no adverse inference from

Petitioner’s decision not to testify. (Pet’r’s App. Div. Br. 22–60.) The Appellate Division

refused to consider Petitioner’s no-adverse-inference argument because Petitioner failed to

preserve it for appeal. Wilson, 981 N.Y.S.2d at 813. In addition, the Appellate Division declined

to consider the argument “in the exercise of [its] interest of justice jurisdiction.” Id. at 813. The

Appellate Division rejected all five of Petitioner’s arguments and affirmed the conviction. Id.

       Petitioner sought leave to appeal to the Court of Appeals, (Pet’r’s Letter dated May 20,

2014 1, Docket Entry No. 5-5), which was denied, People v. Wilson, 24 N.Y.3d 966 (2014).

          d.   October 2020 Decision

       On November 2, 2015, Petitioner filed a petition for a writ of habeas corpus with the

Court. (Pet. 13.) Petitioner raised five claims, essentially identical to the claims he raised before

the Appellate Division in his direct appeal. (Id. at 1, 4–12.) The Court’s October 2020 Decision

denied Petitioner’s habeas petition, stating inter alia, that “[t]he Appellate Division expressly

refused to review [Petitioner’s no-adverse-inference] claim because of defense counsel’s failure




                                                  4
Case 1:15-cv-06495-MKB Document 26 Filed 07/26/21 Page 5 of 12 PageID #: 1442




to adequately preserve the issue for appeal by lodging a contemporaneous objection with the

Trial Court” and that “this independent and adequate state law ground bars federal habeas review

of th[e] claim.” (October 2020 Decision 51 (citing Wilson, 981 N.Y.S.2d at 813).)

  II. Discussion

          a.   Standards of review

                  i.   Rule 60(b)

       Rule 60(b) of the Federal Rules of Civil Procedure provides for relief from a final

judgment, order, or proceeding in the case of:

               (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly
               discovered evidence that, with reasonable diligence, could not have
               been discovered in time to move for a new trial under Rule 59(b);
               (3) fraud . . . , misrepresentation, or misconduct by an opposing
               party; (4) the judgment is void; (5) the judgment has been satisfied,
               released, or discharged; it is based on an earlier judgment that has
               been reversed or vacated; or applying it prospectively is no longer
               equitable; or (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b); Banister v. Davis, 590 U.S. ---, ---, 140 S. Ct. 1698, 1709 n.7 (2020)

(quoting Fed. R. Civ. P. 60(b)). “Rule 60(b) strikes a balance between serving the ends of justice

and preserving the finality of judgments.” Tapper v. Hearn, 833 F.3d 166, 170 (2d Cir. 2016)

(quoting Nemaizer v. Baker, 793 F.2d 58, 61 (2d Cir. 1986)). While such motions must be

brought “within a reasonable time,” Santander Bank, N.A. v. Harrison, --- F. App’x ---, ---, 2021

WL 2201120, at *2 (2d Cir. June 1, 2021) (quoting Fed. R. Civ. P. 60(c)(1)), “[t]he one-year

limitation period for Rule 60(b)[(1)–(3)] motions is absolute,” Wang v. Int’l Bus. Machines

Corp., 839 F. App’x 643, 646 (2d Cir. 2021) (second alteration in original) (quoting Martha

Graham Sch. & Dance Found., Inc. v. Martha Graham Ctr. of Contemp. Dance, Inc., 466 F.3d

97, 100 (2d Cir. 2006)); see also Muller v. Lee, No. 13-CV-775, 2021 WL 199284, at *3

(N.D.N.Y. Jan. 20, 2021) (noting that the petitioner’s Rule 60(b) motion was untimely where he



                                                 5
Case 1:15-cv-06495-MKB Document 26 Filed 07/26/21 Page 6 of 12 PageID #: 1443




“waited four years and three months to file th[e] motion from the time his habeas petition was

denied and dismissed”). “[A] Rule 60(b) motion is properly denied where it seeks only to

relitigate issues already decided.” Pastor v. P’ship for Children’s Rts., --- F. App’x ---, ---, 2021

WL 1731804, at *1 (2d Cir. May 3, 2021) (citing Zerman v. Jacobs, 751 F.2d 82, 85 (2d Cir.

1984)); see also D’Angelo v. State Farm Fire & Cas. Co., 201 F.3d 430, 430 (2d Cir. 1999)

(“Rule 60(b) is not a substitute for appeal and may not be used to relitigate the merits of a

case.” (citing Competex, S.A. v. Labow, 783 F.2d 333, 335 (2d Cir. 1986))).

       Each of the first five subsections of Rule 60(b) addresses a particular circumstance under

which a party can obtain relief from a final judgment. See Dugan v. United States, No.

11-CV-3973, 2015 WL 5244341, at *3 (E.D.N.Y. Sept. 8, 2015). Under Rule 60(b)(1) “a district

court may correct its own mistakes that are ‘of a substantive legal nature,’ and ‘its own mistakes

of fact.’” Castro v. Bank of N.Y. Mellon as Trus. for Certificate Holders of CWalt Inc., Alt. Loan

Tr. 2006-0A11 Mortgage Pass Through Certificates, Series 2006-OA11, --- F. App’x ---, ---, 2021

WL 1207904, at *2 (2d Cir. Mar. 31, 2021) (alteration omitted) (first quoting Int’l Controls Corp.

v. Vesco, 556 F.2d 665, 670 (2d Cir. 1977); and then quoting Gey Assocs. Gen. P’ship v. 310

Assocs. (In re 310 Assocs.), 346 F.3d 31, 35 (2d Cir. 2003)). “[T]he general rule [is] that a

movant bears the burden in Rule 60(b) motions.” Gater Assets Ltd. v. AO Moldovagaz, --- F.3d -

--, ---, 2021 WL 2546410, at *4 (2d Cir. June 22, 2021) (citing Kotlicky v. U.S. Fid. & Guar. Co.,

817 F.2d 6, 9 (2d Cir. 1987)).

                  ii.   Rule 60(b) motion in the habeas context

       Although Rule 60 is not a proper vehicle for challenging “the underlying criminal

conviction,” Harris v. United States, 367 F.3d 74, 77 (2d Cir. 2004), from which the habeas

proceeding arose, Rule 60(b) may be used to challenge the “integrity of the federal habeas

proceeding[],” Banister, 590 U.S. at ---, 140 S. Ct. at 1709 n.7. See Harris, 367 F.3d at 77


                                                  6
Case 1:15-cv-06495-MKB Document 26 Filed 07/26/21 Page 7 of 12 PageID #: 1444




(“[R]elief under Rule 60(b) is available with respect to a previous habeas proceeding only when

the Rule 60(b) motion attacks the integrity of the habeas proceeding and not the underlying

criminal conviction.”); United States v. Christian Bros. Contracting Corp., 586 F. App’x 79, 80

(2d Cir. 2014) (“Rule 60(b) is not available to directly challenge the integrity of an underlying

criminal conviction or sentence.”); Rodriguez v. Mitchell, 252 F.3d 191, 199 (2d Cir. 2001)

(holding that a motion to reopen a habeas proceeding under Rule 60(b) is permissible where it

“relates to the integrity of the federal habeas proceeding, not to the integrity of the state criminal

trial”); Jones v. Hallett, No. 20-CV-10350, 2021 WL 1910754, at *1 (S.D.N.Y. May 10, 2021)

(denying Rule 60(b) motion where the petitioner “[did] not attack the integrity of

the habeas proceeding”).

       When a Rule 60(b) motion attacks the petitioner’s underlying conviction, a district court

generally has two options: “(i) the court may treat the Rule 60(b) motion as ‘a second or

successive’ habeas petition, in which case it should be transferred to [the Circuit Court of

Appeals] for possible certification [under 28 U.S.C. § 2244(b)(2) ], or (ii) the court may simply

deny the portion of the motion attacking the underlying conviction ‘as beyond the scope

of Rule 60(b).’” Harris, 367 F.3d at 82 (quoting Gitten v. United States, 311 F.3d 529, 534 (2d

Cir. 2002)); see also Banister, 590 U.S. at ---, 140 S. Ct. at 1709 (noting that a Rule 60(b) motion

“counts as a second or successive habeas application” so long as the motion “attacks the federal

court’s previous resolution of a claim on the merits” (quoting Gonzalez v. Crosby, 545 U.S. 524,

125 (2005))). In considering both options, the Second Circuit has “cautioned district courts to”:

               be careful not to recharacterize a portion of the 60(b) motion as a
               second or successive collateral attack and transfer it to this [c]ourt
               until the prisoner has been informed of the district court’s intent to
               transfer and afforded a sufficient opportunity to avoid the transfer
               by withdrawing (perhaps for later refiling explicitly as a new
               collateral attack) the portion of his 60(b) motion that the district



                                                  7
Case 1:15-cv-06495-MKB Document 26 Filed 07/26/21 Page 8 of 12 PageID #: 1445




                court believes presents new challenges to the underlying conviction.

Harris, 367 F.3d at 82 (quoting Gitten, 311 F.3d at 534). “[A] petitioner is not ‘making a habeas

. . . claim . . . when he merely asserts that a previous ruling which precluded a merits

determination was in error — for example, a denial for such reasons as failure to exhaust,

procedural default, or statute-of-limitations bar.’” Tripathy v. Schneider, No. 20-CV-6366, 2021

WL 274440, at *2 (W.D.N.Y. Jan. 13, 2021) (quoting Gonzalez, 545 U.S. at 532 n.4).

           b.   Petitioner has not presented a basis for relief pursuant to Rule 60(b)(1)

        Petitioner argues that his conviction should be vacated pursuant to Rule 60(b)(1) because

the Trial Court failed to instruct the jury that it could draw no unfavorable inference from

Petitioner’s failure to testify in his own defense. (Pet’r’s Mot. ¶ 8.) In support, Petitioner argues

that (1) he “should be excused from the exhaustion requirement” because he “would be without a

state corrective process if he were required to bring this claim in state court now,” (id. ¶ 13), (2)

the October 2020 Decision overlooked the language in N.Y. C.P.L. § 300.10 and precedent such

as In re Matter of Doyle, 257 N.Y. 244, 250 (1931), which explain that “it is a violation of

constitutional rights for the [Trial Court] to ignore [Petitioner’s] specific request to issue a ‘no-

adverse-inference jury instruction,’” (id. ¶¶ 6–7), and (3) the October 2020 Decision wrongly

concluded that there was harmless error because it is uncertain whether the jury “[held]

[P]etitioner’s failure to testify against him,” (id. ¶ 11).

        Although Petitioner’s challenge that the October 2020 Decision erroneously applied the

procedural bar is properly brought as a Rule 60(b) motion, Petitioner fails to establish a basis to

vacate the judgment pursuant to Rule 60(b)(1) because he does not indicate that the October




                                                    8
Case 1:15-cv-06495-MKB Document 26 Filed 07/26/21 Page 9 of 12 PageID #: 1446




2020 Decision involved a mistake, inadvertence, surprise, or excusable neglect.3 See Giordano v.

United States, No. 11-CV-9, 2017 WL 3262156, at *3 (D. Conn. July 31, 2017) (concluding that

the petitioner’s claim that the court “improperly held certain of his arguments to be procedurally

barred . . . [was] properly brought under Rule 60(b) because it attacks the ‘nonmerits aspect’ of

the habeas proceeding” (quoting Gonzalez, 545 U.S. at 534)). In the October 2020 Decision, the

Court noted Petitioner’s argument that the Trial Court’s failure to provide a no-adverse-inference

jury instruction was a violation of his constitutional rights and concluded that it was beyond the

Court’s jurisdiction to review the merits of the claim. (October 2020 Decision 51.) Petitioner

raises the same claim but now requests that the Court excuse his failure to exhaust and review

the merits of his claim in his favor. (Pet’r’s Mot. ¶ 13; Pet.) Petitioner’s arguments, which do

not indicate mistake, inadvertence, surprise, or excusable neglect, are not grounds for relief

under Rule 60(b)(1). See Salvagno v. Williams, No. 17-CV-2059, 2019 WL 2720758, at *8 (D.

Conn. June 27, 2019) (denying Rule 60(b)(1) motion where the court did not commit a legal or

factual error in deciding that it lacked jurisdiction); Giordano, 2017 WL 3262156, at *3, 6

(denying Rule 60(b)(1) motion where “there [wa]s no indication that [the court] improperly held

that [the] jury instruction claim was procedurally defaulted” and concluding that “[t]o the extent

that [the petitioner] seeks to relitigate the merits of his constitutional claims, that portion of the




        3
          Plaintiff’s Rule 60(b)(1) motion is timely as it was filed on December 10, 2020 —
about a month after the October 2020 Decision denying his habeas petition. (Pet’r’s Mot.); see
Banister v. Davis, 590 U.S. ---, ---, 140 S. Ct. 1698, 1710 (2020) (“Unlike Rule 59(e) motions
with their fixed 28-day window, Rule 60(b) motions can arise long after the denial of a
prisoner’s initial petition — depending on the reason given for relief, within either a year or a
more open-ended ‘reasonable time.’” (quoting Fed. R. Civ. P. 60(c)(1))); Daniel v. T&M Prot.
Res., LLC, 844 F. App’x 433, 435 (2d Cir. 2021) (noting that a “litigant must file [certain] Rule
60(b) motion[s] . . . within a year of entry of the judgment or order” and finding the appellant’s
motion untimely because it was not “filed by the one-year deadline” (citing Fed. R. Civ. P.
60(c)(1))).

                                                   9
Case 1:15-cv-06495-MKB Document 26 Filed 07/26/21 Page 10 of 12 PageID #: 1447




motion is denied as improperly brought under Rule 60(b)” (first quoting Gonzalez, 545 U.S. at

534; and then citing Harris, 367 F.3d at 82)); Hamilton v. Lee, 188 F. Supp. 3d 221, 238

(E.D.N.Y. 2016) (“Dissatisfaction with a judgment does not sufficiently justify an allegation of

mistake under Rule 60(b)(1).” (citing In re Bulk Oil (USA) Inc., No. 93-CV-4494, 2007 WL

1121739, at *10 (S.D.N.Y. Apr. 11, 2007))); Conner v. Poole, No. 07-CV-6230, 2010 WL

2010933, at *3 (W.D.N.Y. May 18, 2010) (denying the petitioner’s Rule 60(b)(1) motion because

he “failed to establish that the [court’s] determination that [the] identification claims . . . were

procedurally barred was a mistake or incorrect” and “[i]nstead, he submit[ted] only various

conclusory assertions that appear to be rooted primarily in his dissatisfaction with the outcome of

the proceeding”); see also Singleton v. Beadle, 839 F. App’x 671, 673–74 (3d Cir. 2021)

(affirming the denial of Rule 60(b)(1) motion where the appellant did not allege a “‘mistake’

warranting relief”).

        Moreover, the October 2020 Decision did not overlook controlling law or facts in

concluding that Petitioner’s claim was procedurally barred by an independent and adequate state

law ground. See Munn v. APF Mgmt. Co., LLC, No. 19-CV-10791, 2021 WL 2355308, at *3

(S.D.N.Y. June 9, 2021) (denying Rule 60(b)(1) motion where the plaintiff raised an argument

that was not before the court in the underlying motion, which meant that the court could not have

overlooked the argument); Williams v. Bradt, No. 10-CV-3910, 2018 WL 1582213, at *2

(E.D.N.Y. Mar. 30, 2018) (denying Rule 60(b)(1) motion where the petitioner did not “present

any controlling case law, facts, or data, which the [c]ourt overlooked that would have altered the

[c]ourt’s conclusion”). Petitioner’s trial counsel failed to object to the Trial Court’s failure to

provide a no-inference instruction, even though defense counsel did contemporaneously object to

other portions of the jury instructions. (T. 593–94.) Because the Appellate Division found that




                                                  10
Case 1:15-cv-06495-MKB Document 26 Filed 07/26/21 Page 11 of 12 PageID #: 1448




defense counsel did not adequately preserve the claim for review, see Wilson, 981 N.Y.S.2d at

813, and New York’s “contemporaneous objection rule is an independent and adequate state law

ground,” Downs v. Lape, 657 F.3d 97, 104 (2d Cir. 2011) (stating that New York’s

contemporaneous objection rule is one such independent and adequate state procedural ground),

the Court properly declined to review Petitioner’s claim concerning the Trial Court’s failure to

instruct jurors that they may draw no adverse inference from Petitioner’s failure to testify, see

Cone v. Bell, 556 U.S. 449, 465 (2009) (“It is well established that federal courts will not review

questions of federal law presented in a habeas petition when the state court’s decision rests upon

a state-law ground that ‘is independent of the federal question and adequate to support the

judgment.’” (quoting Coleman v. Thompson, 501 U.S. 722, 729 (1991))); Winters v. Sticht, No.

16-CV-5027, 2021 WL 406742, at *2 (S.D.N.Y. Feb. 4, 2021) (declining to review the merit of

petitioner’s claims where the state court “relied on New York’s contemporaneous objection rule”

and the adherence to the rule barred the federal habeas court from review).4



       4
           There are two exceptions to the doctrine of independent and adequate state procedural
bar: where a petitioner “can [(1)] demonstrate cause for the default and actual prejudice as a
result of the alleged violation of federal law, or [(2)] demonstrate that failure to consider the
claims will result in a fundamental miscarriage of justice.” See, e.g., Hamilton v. Lee, 707 F.
App’x 12, 13 (2d Cir. 2017) (quoting Coleman v. Thompson, 501 U.S. 722, 750 (1991)).
Although Petitioner now argues that the claim qualifies for an exception, (Pet’r’s Mot. ¶ 8), even
construing Petitioner’s pro se original filings liberally and interpreting them to raise the strongest
arguments they suggest, see Nowakowski v. New York, 835 F.3d 210, 215 (2d Cir. 2016),
Petitioner did not contend in the Petition that the claim qualified for an exception, (Pet.). Thus,
the October 2020 Decision did not overlook controlling law or facts by not analyzing whether
the claim qualified for an exception. See Munn v. APF Mgmt. Co., LLC, No. 19-CV-10791,
2021 WL 2355308, at *3 (S.D.N.Y. June 9, 2021) (noting that the court could not have
overlooked an argument which was not before the court in the underlying motion); Khan v.
Capra, No. 19-CV-533, 2020 WL 6581855, at *8 (E.D.N.Y. Nov. 10, 2020) (concluding that the
petitioner’s claim was barred from federal habeas review where it was rejected by the state court
“as unpreserved” and the petitioner did not make “a sufficient showing of cause, prejudice or
actual innocence to excuse his procedural default” or demonstrate “that failure to consider his
federal claim will result in a ‘fundamental miscarriage of justice’” (quoting O’Neal v. New York,
No. 17-CV-260, 2020 WL 3035201, at *5 (E.D.N.Y. June 5, 2020))).

                                                 11
Case 1:15-cv-06495-MKB Document 26 Filed 07/26/21 Page 12 of 12 PageID #: 1449




        To the extent that Petitioner argues that the Trial Court’s failure to instruct jurors that they

may draw no adverse inference from Petitioner’s failure to testify violates his “due process and

fundamental right to a fair trial” and requires that his “conviction . . . be reversed and a new trial

ordered,” such is beyond the scope of Rule 60(b) because he seeks to attack his underlying

conviction. See Sanchez v. United States, No. 18-CV-206, 2020 WL 2139118, at *3 (S.D.N.Y.

May 5, 2020) (denying Rule 60(b)(1) relief where the court previously addressed the petitioner’s

claim and found it to be time barred and concluding that “[t]o the extent [the petitioner] attempts

to attack his underlying conviction, the claim is denied as beyond the scope of a Rule 60(b)

motion”).

        Accordingly, the Court denies Petitioner’s motion for relief under Rule 60(b)(1).

  III. Conclusion

        For the reasons explained above, the Court denies Petitioner’s motion for relief pursuant

to Rule 60(b)(1). The Clerk of Court is directed to send a copy of this Memorandum and Order

to Plaintiff.

Dated: July 26, 2021
       Brooklyn, New York

                                                        SO ORDERED:


                                                             s/ MKB
                                                        MARGO K. BRODIE
                                                        United States District Judge




                                                  12
